Exhibit 10.3
 
 
 


PURCHASE AND SALE AGREEMENT




This Purchase and Sale Agreement (referred to herein as the “Agreement”) is
between SUMMIT PETROLEUM MANAGEMENT CORPORATION, a Texas corporation whose
address is 550 West Texas, Suite 700, Midland, Texas 79701, SUMMIT PETROLEUM
LLC, a Texas limited liability corporation whose address is 550 West Texas,
Suite 700, Midland, Texas 79701 (all of which are collectively referred to
herein as the “Seller(s)”) and LEGACY RESERVES OPERATING LP, a Delaware limited
partnership whose address is ­­­­­­­­­­­­­­­­­­303 West Wall, Suite 1600,
Midland, Texas 79701, (referred to herein as the “Buyer”) is made and entered
August 28, 2007, to be effective for all intents and purposes as of the
Effective Time designated herein.


Seller and Buyer for and in consideration of the mutual promises and covenants
under this Agreement, the benefits to be derived by each party, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:




ARTICLE 1
RECITALS


Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain oil and gas properties and related Properties on the terms and
conditions set forth in this Agreement.


Seller and Buyer for and in consideration of the mutual promises and covenants
under this Agreement, the benefits to be derived by each party, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree as follows:




ARTICLE 2
PURCHASE AND SALE


2.1           Purchase and Sale.  Seller agrees to sell and convey all of its
right, title and interest in and to the Property or Properties (as defined in
Article 2.2) and Buyer agrees to purchase the Property or Properties (as defined
in Article 2.2), subject to the terms and conditions of this Agreement.


2.2           Properties Defined.  The undivided interest described as follows
and on Exhibit “A” (hereafter called the “Property or Properties”), except as
excluded in Article 2.2(e):


 
(a)
Leases, Lands, Wells and Pooling and Unitization Agreements.  All of Seller’s
right, title, and interest of whatever nature in all leasehold and other
interests in; (i) the oil, gas and mineral leases limited to those portions
described on Exhibit “A” and including the working and net revenue interests set
forth therein (the “Leases”), insofar and only insofar as said Leases include
and pertain to and cover the lands and depths as specifically described herein
on attached Exhibit “A” (the “Lands”); (ii) the oil and gas wells located on the
Leases or on Lands pooled or unitized therewith (the “Wells”) including those
listed on Exhibit “A”; and (iii) the units, pooled acreage, spacing or proration
units or other allocation of acreage applicable to the Wells established by or
in accordance with the applicable state, federal or local law;



 
(b)
Production.  Hydrocarbons produced from or allocable to the Wells for periods on
or after the Effective Time (as defined in Section 2.3) and the proceeds
therefrom;



 
(c)
Equipment.  Personal property, equipment, fixtures, and improvements appurtenant
to or located on the Leases or the Lands, or used or obtained in connection with
the ownership or operation of the Properties, and



 
(d)
Easements, Contracts, Land Files and Records.  (i) appurtenances, surface
leases, easements, permits, licenses, servitudes and rights-of-way; (ii) all
leases, farmout agreements, unitization agreements, pooling agreements, unit
declarations, division orders, transfer orders, joint interest billings,
accounting, production payment/payout records, operating contracts, excluding
drilling rig contracts which are proprietary and non-assignable and any other
applicable agreements and instruments, including to the extent assignable all
applicable production sales agreements, the existing electric supply agreement
and water disposal agreements (except as to the Windham 14 (STA) SWD System will
be assigned to Buyer only to the extent that Buyer’s disposal volume needs are
subordinate to Seller’s disposal volume needs on the Windham 14 SWD System), and
(iii) all Records as are defined in Section 7.4 (b); however Seller retains such
rights under this Section 2.2(d) to the extent necessary to enjoy the use and
access to its other properties, leases and lands.

 
 
Page 1of 18

--------------------------------------------------------------------------------

 
 
 
(e)
Excluded Properties.   Seller’s interest in these Properties has been
collectively referred to  as “Property or Properties”, provided, however, the
Property or Properties shall not include and there is excepted, reserved  and
excluded from this Agreement  the produced water disposal system(s) and its
associated facilities and equipment.



2.3           Effective Time.                                           The
transfer of the Properties shall occur at Closing, which is defined in Article
7.1, effective as of 12:01 a.m., local time, September 1, 2007, (the “Effective
Time”) on the Properties as described herein.


2.4           Oil in Storage.  All oil in storage at the Effective Time,
including working inventory, belongs to Seller.  “Oil in Storage” for purposes
of this Agreement, will mean all oil which was produced from the Properties and
which was, on the Effective Time, stored in tanks located on the Properties (or
located elsewhere but used by Seller to store oil produced from the Properties
prior to delivery to oil purchasers) and above pipeline connections shall be
deemed to have been produced before the Effective Time. Oil inventories will be
valued based on the realized price received by Seller for oil sales, from the
Properties on the Effective Date.






ARTICLE 3
PURCHASE PRICE


3.1           Purchase Price; Allocations.


 
(a)
Amount.
The Purchase Price of the Properties shall be a consideration equal to   FIFTEEN
MILLION THREE HUNDRED THOUSAND ($15,300,000) (Subject to adjustment only as
hereinafter provided).



 
(b)
Allocation.  Buyer has allocated the Purchase Price among the Properties
including the undeveloped locations and behind pipe intervals, as set forth on
Exhibit “A-1” attached hereto for the purpose of (1) establishing a basis for
certain taxes, and (2) giving notices of value to the owners of any preferential
rights to purchase the Properties, (3) determining the value of a Title
Defect(s) and/or Environmental Defect(s), if any and (4) allocation of the
Purchase Price to each individual Seller.



 
(c)
All amounts required under this Article 3 to be paid by Buyer to Seller shall be
made by wire transfer of immediately available funds to an account(s) designated
by Seller which designation shall be made on or before the date said payment is
due.  These amounts are subject to further adjustment after the Closing as
provided in this Agreement.  Seller may delay or refuse to proceed with the
Closing should Buyer refuse or fail to comply with payment provisions as set
forth by Seller.  This right on the part of Seller is in addition to all other
rights and remedies Seller may have under this Agreement, at law, or in equity.



 
(d)
Buyer and Seller hereby agree that Seller, in lieu of the sale of the Properties
to Buyer for the cash consideration provided herein, shall have the right at any
time prior to the Closing to assign all or a portion of its rights under this
Agreement to a qualified intermediary, in order to accomplish the transaction in
a manner that will comply, either in whole or in part with the requirements of a
like kind exchange pursuant to §1031 of the Internal Revenue Code of 1986, as
amended.  In the event Seller does assign its rights under this Agreement
pursuant to this Article 3.1(d), Seller agrees to notify Buyer in writing of
such assignment not less than seven (7) days before Closing.  If Seller assigns
its rights under this Agreement, Buyer (i) consents to Seller's assignment of
its rights in this Agreement, and (ii) deposit the Purchase Price with the
qualified escrow or qualified trust account at the Closing.

 
 
Page 2of 18

--------------------------------------------------------------------------------

 
 
 
(e)
Buyer has deposited with Seller, and Seller acknowledges receipt of, a
performance deposit in an amount which represents ten percent (10%) of the
Purchase Price (the "Deposit"), which amount shall be held by Seller and
distributed as follows:



 
(i)
if this Agreement is terminated by mutual consent of the parties as provided in
Article 8.1, the Deposit shall be returned by Seller to Buyer, without interest;



 
(ii)
if this Agreement is terminated by either party pursuant to the termination
right provided in Article 8.1 and at such time all of Buyer's conditions to
Closing as set forth in Article 7.3 have not been satisfied (and such failure is
not due to a breach by Buyer of its obligations hereunder), the Deposit shall be
returned by Seller to Buyer without  interest;



 
(iii)
if this Agreement is terminated by either party pursuant to the termination
right provided in Article 8.1 and at such time all of Buyer's conditions to
Closing as set forth in Article 7.3 have been satisfied, the Deposit shall be
retained by Seller, and such shall constitute liquidated damages and Seller’s
sole damages for any breach by Buyer of this Agreement causing its termination
as set forth in this section; and



 
(iv)
if Closing occurs, Seller shall apply the Deposit towards the Purchase Price.



 
(v)
the Deposit shall be sent by wire transfer by end of business on August 31,
2007, as instructed by Seller.



   At Closing, Buyer shall pay to Seller the total Purchase Price set forth in
Article 3.1(a) less an amount equal to the Deposit set forth in Article 3.1(e)
and less any adjustments as set forth in Article 7.5




ARTICLE 4
TITLE & ENVIRONMENTAL


4.1           General Access.  Immediately upon execution of this Agreement and
prior to Closing, Seller will provide Buyer, at Buyer’s sole risk, cost and
expense, access at all reasonable times to the Properties and to the files,
records, contracts, correspondence, maps, data, reports, plats, title opinions
and title reports and other documents of Seller pertaining to the Properties for
purposes of conducting due diligence to determine the existence of any Title
Defects and/or Environmental Defects.


4.2           Seller’s Title.  Each Seller hereby warrants and represents by
through and under each Seller, but not otherwise, to Buyer that each Seller's
title to the Properties as of the Effective Time is (and as of the Closing will
be) free of "Title Defects", as defined below.


4.3           Title Defect. The term “Title Defect” as used herein shall mean
any encumbrance, encroachment, irregularity, defect in or objection to Seller’s
title to the Properties (except Permitted Encumbrances) that alone or in
combination with other defects renders Seller’s title to the Properties less
than Defensible Title, as defined in Article 5.1(d) below, including; (i) liens
securing unpaid indebtedness or taxes; (ii) preferential rights, consents to
assignment and similar provisions of the type commonly encountered in the oil
and gas industry; (iii) matters indicating that Buyer, or Buyer's successor
could not successfully defend against a claim by any person or entity that a
defect exists as to any Property; (iv) differences between the net revenue
interest or the working interest as set out on Exhibit “A-1”, and the net
revenue interest and working interest determined by Buyer pursuant to its review
of title; (v) obligations to deliver production at a future date without payment
for the production; and/or (vi) a default by Seller under some material
provision of a lease, farmout agreement or agreement affecting any Property.
 
 
Page 3of 18

--------------------------------------------------------------------------------

 
 
4.4           Permitted Encumbrances.  “Permitted Encumbrances” shall mean: (i)
minor defects in title which do not require the payment of money and otherwise
do not have a material adverse effect on the value or operation of the affected
portion of the Properties; (ii) liens for labor, services, materials or supplies
furnished to the Properties which are not delinquent and which will be paid or
discharged in the ordinary course of business; (iii) liens for taxes or
assessments not yet due and not delinquent; (iv)  Lessor’s royalties, overriding
royalties, division orders and similar burdens if the net cumulative effect of
such burdens does not operate to reduce the net revenue interest from that set
forth on Exhibit “A-1”;and (v) production sale contracts, so long as the prices
payable under the contracts are representative of general arms length market
prices being paid for similar production in the area, unitization and pooling
declarations and agreements and any operating agreements, insofar as such
contracts and agreements do not operate to increase the working interest or
decrease the net revenue interest of Buyer from that stipulated on Exhibit “A-1”
attached hereto; (vi) preferential rights to purchase and required third party
consents to assignments and similar agreements with respect to which, prior to
Closing, (A) waivers or consents are obtained from the appropriate parties, (B)
the appropriate time period for asserting such rights has expired without an
exercise of such rights, or (C) with respect to consent, failure to obtain
consent does not affect the validity of an assignment to Buyer; (vii) all rights
to consent by, required notices to, filings with, or other actions by
Governmental Bodies in connection with the sale or conveyance of oil and gas
leases or interests therein if the same are customarily obtained subsequent to
such sale or conveyance; (viii) rights reserved to or vested in any municipality
or governmental, statutory, or public authority to control or regulate any of
the Properties in any manner, and all applicable laws, rules and orders of any
governmental authority; (ix) such Title Defects as Buyer shall have waived; and
(x) liens released at Closing.


4.5           Notice of Title Defects.  Buyer shall give Seller notice of any
Title Defects as soon as practicable.  The notice shall:


 
(a)
be in writing;



 
(b)
describe in sufficient detail the nature of Title Defect and include appropriate
evidence to substantiate the Title Defect;



 
(c)
describe the steps and actions (in reasonable detail) which are necessary in
Buyer’s opinion for the curing of identified Title Defects;



 
(d)
be delivered to Seller as soon as possible, but no later than September 24, 2007



Buyer shall be deemed to have waived all Title Defects of which Seller has not
been given the notice described in this Article 4.5.


4.6           Remedies for Title Defects.  Seller shall have until Closing
(after receipt of Buyer’s notification as to a specific Title Defect) in which
to provide Buyer written evidence that the subject Title Defect has been either
cured or removed.  Should Seller fail or be unable to provide evidence of Title
Defect curative or removal then Buyer may at its option:


 
(a)
waive such Title Defect; or



 
(b)
In the event the Seller and Buyer cannot mutually agree on a purchase price
adjustment for an alleged Title Defect, Buyer shall have the right to (i)
proceed to Closing and accept the Interest with no purchase price adjustment, or
(ii)terminate this Agreement as to the Properties affected by the alleged Title
Defect and receive a Purchase Price adjustment for such Properties as set forth
in the allocation of value set forth in Exhibit “A-1”, or , where feasible, the
proportionate allocated value; or.



 
(c)
Buyer and Seller may proceed to Closing without any adjustment to the Purchase
Price and Seller will have until the Post-Closing to provide evidence of cure of
any such Title Defect. If Seller is unable to cure under this Section 4.6(c),
Buyer shall be entitled to an adjustment at Post-Closing in accordance with
Section 4.6(b).

 
 
Page 4of 18

--------------------------------------------------------------------------------

 
 
If the reduction in the Purchase Price from an aggregate total of all Title
Defect adjustments does not exceed One Hundred Thousand Dollars ($100,000), then
there shall be no adjustment to the Purchase Price. However, if the aggregate
total of all Title Defects exceeds One Hundred Thousand Dollars ($100,000), then
the Purchase Price shall be adjusted by the total amount of such Title Defects.


Should Seller be unable to provide evidence of Title Defect curative or desire
to not make adjustment to the Purchase Price and it is determined by Seller that
such Title Defect will materially and adversely reduce the net value of the
Properties affected by an amount equal to or greater than ten percent (10%) of
the Purchase Price, either Seller or Buyer may terminate this Agreement.  In
such event, the Deposit shall be promptly returned to Buyer, without interest.


If Buyer notifies Seller of a Title Defect, as provided for in Section 4.5 which
Buyer desires to have cured and for which an adjustment to the Purchase Price
has been made in accordance with the terms of this Agreement, Seller agrees to
cooperate with Buyer prior to or after the Closing in endeavoring to cure any
such defects (but Seller shall have no obligation to pay money or to undertake
any legal obligation in this regard).  Buyer agrees to bear the cost of
examining the title data furnished by Seller as curative hereunder, if any, or
obtained by Buyer.


 
4.7                      Environmental Defects. Buyer is aware that the
interests and property have been used for exploration, development, and
production of oil and gas and that there may be petroleum, produced water,
wastes, or other materials located on or under the Property or associated with
the interests. Equipment and sites included in the interests or property may
contain asbestos, hazardous substances, or NORM. Notwithstanding anything to the
contrary in this Agreement (including, without limitation, the provisions of
Section 5.1(r) hereof), (a) this Section 4.7 and Section 10.3 contains all
representations and warranties with regard to any Environmental Laws (as
hereinafter defined) and, except as expressly set forth in this Section 4.7 and
Section 10.3, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, REGARDING OR IN ANY WAY RELATING TO OBLIGATIONS OR LIABILITIES UNDER
ANY ENVIRONMENTAL LAWS OR THE ENVIRONMENTAL CONDITION OF THE PROPERTIES, and (b)
it makes no representation or warranty of any kind whatsoever regarding the
presence or absence of any naturally occurring radioactive materials ("NORMs")
on or near any of the Properties, and Buyer shall not be entitled to any
adjustment to the Purchase Price or any other remedy or settlement of any kind
whatsoever except as provided for in this Section 4.7, and it shall have no
obligation or liability of any kind whatsoever to Buyer or any of its successors
or assigns, with respect to any NORMs. To the best of Seller’s knowledge, (i)
neither the Properties nor the operation thereof are in violation of any
Environmental Laws in any material respect and (ii) it has not received any
notice from any Governmental Authority (as hereinafter defined) of any violation
of any Environmental Laws. For purposes of this Agreement, the term
"Environmental Laws" shall mean, as to any given Property, all laws, statutes,
ordinances, rules and regulations of any Governmental Authority pertaining to
protection of the environment in effect as of the Effective Time and as
interpreted by court decisions or administrative orders as of the Effective Time
in the jurisdiction in which such Property is located. For purposes of this
Section 4.7 the term "Governmental Authority" shall mean, as to any given
Property, the United States and the state, county, parish, city and political
subdivisions in which such Property is located and which exercises jurisdiction
over such Property, and any agency, department, board or other instrumentality
thereof that exercises jurisdiction over such Property.
 
Upon Closing, Buyer will assume all liability for the assessment, remediation,
removal, transportation, and disposal of wastes, asbestos, hazardous substances,
and NORM from the interests and property and associated activities and will
conduct these activities in accordance with all applicable laws and regulations,
including the Environmental Laws.
 
Buyer will have until September 24, 2007 to notify Seller of any material
adverse environmental condition associated with the Property that Buyer finds
unacceptable and that has an estimated cost net to the Property greater than One
Hundred Thousand Dollars ($100,000) and is documented by third party evidence of
said condition for which remediation is required under any Environmental Law.
Upon Seller’s receipt of such notification, Seller will have until two (2) days
before the Closing Date in which to elect to:
 
 
Page 5of 18

--------------------------------------------------------------------------------

 
 
 
(a)
proceed with Closing and either elect to remedy the condition or account for
said costs for the remediation of the condition contained in Buyer’s
notification as a normal pre-Effective Time operating expense item in the Post
Closing Adjustment, or

 
 
 
 (b)
remove the subject Property from this Agreement and adjust the Purchase Price
based upon the allocation of value set forth in Exhibit A-1, or

 
 
 
(c)    terminate this Agreement if the total cost to remediate all Environmental
Matters will exceed  ten percent (10%) of the Purchase Price.

 
 
Should Seller elect to remedy the condition set forth in Section 4.7 (a) above,
Seller shall remain as operator of the Property and continue remediation of the
condition until the first of the following occur:
 
 
 
(I)
the appropriate governmental authorities provide written notice to Seller or
Buyer that no further remediation of the condition is required to comply with
the applicable Environmental Laws; or

 
 
 
(II)
An independent third party determines to Seller’s and Buyer’s reasonable
satisfaction that the condition has been remediated to the level required by the
Environmental Laws or as mutually agreed to by Buyer and Seller.

 
 
Upon the occurrence of either (I) or (II) above, Seller will notify Buyer that
remediation of the condition is complete and provide a copy of the notification
provided in (I) above, if applicable. Upon delivery of Seller’s notice, Seller
will be released from all liability and have no further obligations under
Section 4.7 and Section 10.3 of this Agreement.
 
 
Buyer, for that period of time for which Buyer is operator of the Properties,
Buyer will store, handle, transport, and dispose of or discharge all materials,
substances, and wastes from the interests and property (including produced
water, drilling fluids, NORM, and other wastes), whether present before or after
the Effective Time, in accordance with applicable local, state, and federal laws
and regulations. Buyer will keep records of the types, amounts, and location of
materials, substances, and wastes that are transported, handled, discharged,
released, or disposed of onsite and offsite.
 
 
Notwithstanding any other provision within this Section 4.7, Buyer shall have
the right to waive all such Environmental Matters and proceed with Closing.
 




ARTICLE 5
REPRESENTATIONS AND WARRANTIES


5.1           Seller’s Representations and Warranties.  Each Seller represents
and warrants, with respect to such Seller, to Buyer as follows:


 
(a)
Description and Title.  Seller represents and warrants that Exhibit “A” sets
forth a true, complete and legally sufficient description of the Properties.  It
is understood that pursuant to this Agreement, Seller warrants title to the
Properties as set forth on Exhibit “A” by, through and under Seller only, but
not otherwise.



 
(b)
Organization, Standing and Power.  To the extent that each Seller is a
corporation, partnership or similar entity, the affected Seller is validly
existing and in good standing under the laws of the State of  Texas and has all
requisite powers and authority to own, lease, operate, sell and convey the
Properties and to carry on its business as is now being conducted.



 
(c)
Authority and Enforceability.  The execution and delivery of this Agreement, and
the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary action on the part of each party
constituting Seller.  This Agreement is the valid and binding obligation of
Seller, enforceable against each Seller in their respective proportionate
ownership share in accordance with its terms.  Neither the execution and
delivery by Seller of this Agreement nor the consummation of the transactions
contemplated hereby nor the compliance by Seller with any of the provisions
hereof will conflict with or result in a breach of any provision of Seller's
organization documents or by-laws.  The execution and delivery hereof by Seller
does not, and the fulfillment and compliance with the terms and conditions
hereof, and the consummation of the transactions contemplated hereby, will not
result in the creation or imposition of any lien, charge or other encumbrance on
the Properties.

 
 
Page 6of 18

--------------------------------------------------------------------------------

 
 
 
(d)   Seller's Title to Properties.  Seller has Defensible Title to the
Properties.  The term         “Defensible Title” shall mean in the case of the
leasehold interests listed on Exhibit “A”, such right, title and interest (owned
beneficially or of record) that, except for Permitted Encumbrances:



 
(i)
is free from reasonable doubt that a prudent person engaged in the business of
purchasing and owning, developing and operating producing oil and gas properties
with knowledge of all of the facts and their legal effect would be willing to
accept the title;



 
(ii)
entitles Seller to receive not less than the interest set forth in Exhibit “A-1”
as the net revenue interest with respect to all of the oil, gas, and hydrocarbon
minerals produced, saved and marketed from each unit or well, as the case may
be, that relates to Seller’s producing interval in the lands and depths included
within each property identified in Exhibit “A-1”;



 
(iii)
obligates Seller to pay costs and expenses relating to the operations on and the
maintenance and development of each unit or well, as the case may be, that
relates to Seller’s producing interval in the lands and depths included within
each property, in an amount not greater than the working interest set forth in
Exhibit “A-1”;



 
(iv)
is free and clear of any mortgages, pledges, deeds of trust, hypothecations and
production payments, except for the DML Properties which currently partially
secures a line of Credit between WM. Mark Cranmer, Trustee and JPMorgan Chase
Bank N.A. as Lender and Summit Petroleum LLC, et al as borrower (recorded May
14, 2007, INS. No. 101006, Vol. 82, Page 346 in the Official Public Records of
Reagan County, Texas, which will be released no later than 5 days prior to
Closing;



For purposes of this Article 5.1(d), “owned beneficially or of record” means
Seller’s ownership interest reflected of record in the office of the county
clerk in the county where the relevant lands are located, ownership interests
reflected with respect to federal or state owned lands, in the office of the
federal or state agency having jurisdiction, subject to and as impacted by the
terms and provisions of the Permitted Encumbrances.


 
(e)
Liability for Brokers’ Fees.  Seller has not incurred any liability, contingent
or otherwise, for brokers’ or finders’ fees relating to this Transaction for
which Buyer shall have any responsibility whatsoever.



 
(f)
Insurance.  Seller shall maintain through the Closing with respect to the
Properties its existing insurance coverage.



 
(g)
Compliance with Law.  Seller has not received a written notice of a material
violation of any statute, law, ordinance, regulation, permit, rule or order of
any federal, state, tribal or local government or any other governmental
department or agency, or any judgment, decree or order of any court, applicable
to the Properties or operations on the Properties, which remains uncured.



 
(h)
Plugging Obligations.  To the best of Seller’s knowledge, except for the Nordic
B No. 4 Well , there are no dry holes or shut-in or otherwise inactive wells,
located on the Properties on lands pooled or unitized therewith that Seller has
the current obligation to plug and abandon.

 
 
Page 7of 18

--------------------------------------------------------------------------------

 
 
 
(i)
Governmental Permits.  To the best of Seller’s knowledge, Seller has all
governmental licenses, filings and permits (including, without limitation,
permits, licenses, approval registrations, notifications, exemptions and any
other authorizations pursuant to Law) necessary or appropriate to own and
operate the Properties as presently being owned and operated.  To the best of
Seller’s knowledge, Seller has not received written notice of any violations in
respect of any such licenses or permits that remains uncured.



 
(j)
Personal Property and Equipment.  Seller has not removed any personal property,
equipment and fixtures from the Wells, unless it has been replaced with personal
property, equipment and fixtures of similar grade and utility.  Unless removed,
repaired or replaced with personal property, equipment and fixtures or similar
grade and utility, the personal property, equipment and fixtures currently
attendant to the Wells was the equipment historically used on the Wells to
produce the Hydrocarbons prior to the execution of this Agreement.  



 
(k)
No Alienation.  Within 120 days of the date hereof, Seller has not sold,
assigned, conveyed, or transferred or contracted to sell, assign, convey or
transfer any right or title to, or interest in, the Properties other than (i)
production sold in the ordinary course of Seller’s business and (ii) equipment
which was worthless, obsolete or replaced by equipment of equal suitability and
value.



 
(l)
Property Expenses.  In the ordinary course of business, Seller has paid all
costs and expenses attributable to the period of time prior to the Effective
Time as such costs and expenses become due, and such costs and expenses are
being paid in a timely manner before the same become delinquent, except such
costs and expenses as are disputed in good faith by Seller in a timely manner
and for which Seller shall retain responsibility.



 
(m)
Records.   Seller makes no representations regarding the accuracy of any of the
Records; provided, however, Seller does represent that (i) all of the Records
are files, or copies thereof, that Seller has used in the ordinary course of
operating and owning the Properties, (ii) Seller has not intentionally withheld
any material information from the Records or (iii) Seller has not intentionally
misrepresented any material information in the Records.  Except as set forth in
this Section 5.1, no representation or warranty of any kind is made by Seller as
to the information or with respect to the Properties to which the information
relates and Buyer expressly agrees that any conclusions drawn therefrom shall be
the result of its own independent review and judgment. The representations
contained in this paragraph shall apply only to matters of fact, and shall not
apply to any information, data, printouts, extrapolations, projections,
documentation, maps, graphs, charts, or tables which reflect, depict, present,
portray, or represent, or which are based upon or derived from, in whole or in
part, interpretation of the information including, but not limited to, matters
of geological, geophysical, engineering, or scientific interpretation.



 
(p)
Gas Imbalances.  To the best of Seller’s knowledge, no gas imbalance exists with
respect to the Properties.



 
(q)
Leases.  To the best of Seller's knowledge, the Leases have been maintained
according to their material terms, in compliance with the agreements to which
the Leases are subject, and are presently in full force and effect.  To the best
of Seller's knowledge, there has not occurred any event, fact or circumstance
which with the lapse of time or the giving of notice, or both, would constitute
such a material breach or default on behalf of Seller under the provisions of
the Leases.



 
(r)
Litigation.  To the best of Seller’s knowledge, there are no actions, suits,
claims, proceedings, agency enforcement actions or investigations pending, or to
the best knowledge of Seller, threatened against or affecting the
Properties.  There is no suit, action, claim, investigation or inquiry by any
person or entity or by any administrative agency or governmental body and no
legal, administrative or arbitration proceeding pending, or, to the best
knowledge of Seller threatened against Seller which has affected or could affect
Seller's ability to consummate the transaction contemplated by this Agreement.



 
Page 8of 18

--------------------------------------------------------------------------------

 


5.2           Buyer’s Representations and Warranties.  Buyer represents and
warrants to Seller as follows:


 
(a)
Organization, Standing and Power.  Buyer is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite powers and authority to own, lease and operate
the Properties and to carry on its business as is now being conducted in the
jurisdictions where the nature of its properties or business so requires such
qualification.



 
(b)
Authority and Enforceability.  The execution and delivery of this Agreement, and
the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Buyer.  This
Agreement is the valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms.  Neither the execution and delivery by Buyer
of this Agreement nor the consummation of the transactions contemplated hereby
nor the compliance by Buyer with any of the provisions hereof will conflict with
or result in a breach of any provision of Buyer's articles and by-laws.  The
execution and delivery hereof by Buyer does not, and the fulfillment and
compliance with the terms and conditions hereof and the consummation of the
transactions contemplated hereby will not, result in the creation or imposition
of any lien, charge or other encumbrance on the Properties.



 
(c)
Warranty Maintenance.  Buyer shall cause all the representations and warranties
of Buyer contained in this Agreement to be true and correct on and as of the
Closing Date.



 
(d)
Buyer represents that it did not solely rely upon representations or materials
provided to Buyer by Seller or Seller’s marketing agents in evaluating the
Properties, but rather has also relied upon its individual evaluations and due
diligence.



 
(e)     Buyer represents that it has sufficient funds on hand or commitments
from one or more  banking institutions to fund payment of the Purchase Price at
the Closing.





5.3           Liability Regarding Access.  In connection with Buyer’s access to
the Properties prior to Closing for due diligence review, Buyer waives and
releases all claims, whether known or unknown, against Seller, Seller’s
partners, Seller’s and each partner’s parent, subsidiary companies or other
affiliates, and directors, officers, employees, consultants or agents of such
parties, respectively, for injury to, or death of persons or for damage to
property suffered by Buyer’s employees, agents, representatives, consultants or
contractors arising in any way from the conduct of Buyer’s investigations and
examinations of the Properties or the exercise of such rights of access.  Buyer
shall indemnify Seller, Seller’s partners, Seller’s and each such partner’s
parent and subsidiary companies and other affiliates, and directors, officers,
employees, consultants and agents of such parties, respectively, from and
against any and all claims, actions, liabilities, losses, damages, costs or
expenses (including, but not limited to court costs and attorney’s fees)
whatsoever suffered or incurred by Buyer’s  employees, agents, representatives,
consultants or contractors arising out of the exercise of such rights of
investigation and examination (or exercise of such right of access).




ARTICLE 6
COVENANTS


6.1           Covered Area.  This Agreement is limited to the Properties.


6.2           Existing Agreements, Assignments and Conveyances.  This Agreement
and the Assignment of Oil and Gas Leases are further subject to the terms and
conditions of all existing agreements, assignments and conveyances.
 
 
Page 9of 18

--------------------------------------------------------------------------------

 
 
6.3           New Agreements and Sales.  Unless this Agreement is terminated as
provided for herein, Buyer and/or Seller will not, without the prior written
consent of the other: a) enter into any new agreements or commitments with
respect to the Properties which extend beyond the Effective Time; b) except as
set forth in Schedule 6.3, drill any new wells, abandon any existing wells or
release or abandon all or any portion of the lands included within any lease or
modify or terminate any contracts and agreements affecting the Properties and
sell or otherwise dispose of any of the Properties or any part thereof, other
than personal property and equipment unless it is replaced with personal
property and equipment of equivalent quality and value.  From the date hereof
until the Closing, Seller shall maintain the Properties in a good and
workmanlike manner consistent with past practice.


6.4           Maintenance of Seller's Business.  Seller shall carry on the
business of Seller with respect to the Properties in substantially the same
manner as Seller has heretofore and shall not introduce any new method of
management, operation or accounting with respect to the Properties.


6.5           Notification of Breach.  Seller shall promptly notify Buyer (i) if
any representation or warranty of Seller contained in this Agreement is
discovered to be or becomes untrue or (ii) if Seller fails to perform or comply
with any covenant or agreement contained in this Agreement or it is reasonably
anticipated that Seller will be unable to perform or comply with any covenant or
agreement contained in this Agreement.






ARTICLE 7
CLOSING


7.1   Date and Place of Closing  The purchase by Buyer and the sale by Seller of
the Properties as contemplated by this Agreement (the "Closing") shall be held
on or before October 1, 2007 (the “Closing Date”), at the offices of Summit
Petroleum LLC in Midland, Texas.  However, Buyer may, at its option and upon
approval by Seller, accelerate the date of the Closing upon giving Seller three
(3) business days prior written notice, if, on or before the date of such
notice, Buyer has also notified Seller of any Title Defects and any
Environmental Defects as provided for herein.  Additionally, the parties may
mutually agree in writing on a different date and place for the Closing.




7.2           Conditions of Closing by Seller.  The obligation of Seller to
close is subject to the satisfaction of the following conditions:


 
(a)
All representations and warranties of Buyer contained in this Agreement shall be
true, correct, and not misleading in all material respects, and Buyer shall have
performed and satisfied all agreements and covenants in all material respects
required by this Agreement to be performed and satisfied by Buyer; and



 
(b)
No suit or other proceeding shall be pending or threatened before any court or
governmental agency seeking to restrain, prohibit, or declare illegal, or
seeking substantial damages in connection with the transaction contemplated
hereby.



 
(c)
Should there be downward adjustments to the Purchase Price in excess of ten
percent (10%) of the Purchase Price, due to asserted Title Defects and
Environmental Defects; Seller has the option to terminate this Agreement with no
liability to Buyer other than return of the Deposit.



7.3           Conditions of Closing by Buyer.  The obligation of Buyer to close
is subject to the satisfaction of the following conditions:


 
(a)
All representations and warranties of Seller contained in this Agreement shall
be true, correct, and not misleading in all material respects, and Seller shall
have performed and satisfied all agreements and covenants in all material
respects required by this Agreement to be performed and satisfied by Seller;

 
 
Page 10of 18

--------------------------------------------------------------------------------

 
 
 
(b)
No suit or other proceeding shall be pending or threatened before any court or
governmental agency seeking to restrain, prohibit, or declare illegal, or
seeking substantial damages in connection with the transaction contemplated
hereby; and



 
(c)
Should there be downward adjustments to the Purchase Price in excess of ten
percent (10%) of the Purchase Price, due to asserted Title Defects and
Environmental Defects; Buyer has the option to terminate this Agreement with no
liability to Buyer other than return of the Deposit.



 
(d)
No material adverse change in the condition of or title to the Properties shall
have occurred subsequent to the Effective Time, except depletion through normal
production within authorized allowables, ordinary changes in rates of
production, and depreciation of equipment through ordinary wear and tear.



7.4           Closing Obligations.  At the Closing, the following shall occur:


 
(a)
Seller shall execute, acknowledge and deliver to Buyer, the original Assignment
of Oil and Gas Leases and Bill of Sale attached hereto as Exhibit “B” (the
“Assignment”), conveying title to the Properties to Buyer, as well as such
certificates or other documents as are required to effect the transfer of the
Properties.



 
(b)
All books, records and files  in the possession of Seller pertaining to the
Properties, including, without limitation, the following, if and to the extent
that such files exist: all books, records, reports, manuals, files, title
documents, including correspondence, records of production and maintenance,
revenue, sales, expenses, warranties, lease files, land files, well files, title
opinions and title reports, abstracts, division order files, assignments,
contract files, operations files, copies of tax and accounting records (but
excluding Federal and state income tax returns and records) and files, maps,
core data, hydrocarbon analysis, well logs, mud logs, field studies together
with other files, contracts and other records and data including all geological,
geophysical (including any micro seismic) and engineering information, except
for that data prohibited by third party confidentiality agreements (the
“Records”), shall be made available for delivery to Buyer, at Buyer’s cost, at
Seller’s offices where currently maintained, within fifteen (15) business days
after the Closing.  Seller shall have the right to retain copies of the Records
(and receive from Buyer, at Seller’s expense, copies of Records requested by
Seller from Buyer in the future) and to retain canceled checks and general
ledger, purchasing and other general accounting records of Seller.  Buyer’s
reliance on same shall be at Buyer’s sole risk.



                (c)           Seller shall deliver to Buyer exclusive possession
of the Exhibit “A” interests.


 
(d)
Seller and Buyer shall execute, acknowledge and deliver such transfer orders or
letters in lieu thereof as Buyer may request, directing all purchasers of
production to make payment of proceeds attributable to production from the
Properties after the Effective Time to Buyer.



 
(e)
Buyer shall deliver the cash consideration of the total Purchase Price to Seller
by Wire Transfer on the date of Closing as adjusted to reflect the Deposit and
matters described in Article 7.5. To the extent that actual amounts are not
available, the parties will use reasonable estimates of such amounts less any
adjustments due to Title Defects and/or Environmental Matters as applicable as
set out in Article 4.



 
(f)
Seller will provide such reasonable assistance to Buyer as Buyer may request in
order for Buyer to prepare its required SEC filings.



 
(g)
Seller will provide Buyer with executed assignments of assignable contracts
which relate to the Properties.



 
Page 11of 18

--------------------------------------------------------------------------------

 


7.5           Adjustments and Accounting.  Any adjustments pursuant to this
Article will be made at Closing, utilizing estimates where necessary. Seller
will prepare and deliver to Buyer not less than three (3) days before Closing a
preliminary Closing settlement Statement reflecting the adjustments called for
in this Article 7.5. The parties shall sign the agreed upon settlement statement
at Closing. Seller shall prepare a final Post Closing settlement statement
containing adjustments, including but not limited to the following, and will be
made within, and only within, ninety (90) days of Closing.
(a)                 Upward Adjustments.  The Purchase Price shall be adjusted
upward by the following:


 
(i)
The amount of all direct costs and expenditures chargeable to Seller's interest
incurred and paid by Seller:



 
(A)
that are attributable to the drilling, completion, recompletion, reworking,
operation and maintenance of the Properties on and after the Effective Time;

 
(B)
bonuses, lease rentals and shut-in payments due after (and expressly excluding
those due before) the Effective Time;

 
(C)
ad valorem, property and other taxes that are allocated to the Buyer pursuant to
Article 7.5(d) herein below; and

 
(D)
amounts relating to obligations arising under the Contracts relating to the
Properties with respect to operations or production after the Effective Time;



 
(ii)
The value of all Hydrocarbons, which have been produced and are merchantable,
and are in storage and/or credited to the Properties as of the Effective Time,
net of all severance taxes, and less an appropriate deduction based on industry
practice for basic sediment, water and other non-merchantable liquids; and



 
(iii)
Any other amount agreed upon by Seller and Buyer



       (b)           Downward Adjustments.  The Purchase Price shall be adjusted
downward by the following:


 
(i)
The amount of all proceeds received by Seller that are attributable to its
ownership and the operation of the Properties on or after the Effective Time;



 
(ii)
The following amounts to the extent paid by Buyer:



 
(A)
all direct unrelated costs and expenditures chargeable to Seller's interest that
are attributable to the drilling, completion, recompletion, reworking, operation
and maintenance of the Properties prior to the Effective Time;



 
(B)
all bonuses, lease rentals and shut-in payments due prior to the Effective Time;
and





               (iii)           Those amounts resulting from Title Defects and/or
Environmental Defects, as provided in Article 4; and


               (iv)           Any other amount agreed upon by Seller and Buyer.


(c)                 Seller shall be entitled to all proceeds and shall be
responsible for all expenses accruing to the Properties prior to the Effective
Time and Buyer shall be entitled to all proceeds and shall be responsible for
all expenses accruing to the Properties, including plugging of the wells, after
the Effective Time.


(d)                 All taxes, real property taxes and similar obligations for
the current year shall be prorated based upon the prior year’s tax rates if tax
statements for the current year have not been received by Seller within ninety
(90) days following Closing.


 
Page 12of 18

--------------------------------------------------------------------------------

 


The parties have determined that the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 does not apply to this transaction.




ARTICLE 8
TERMINATION


8.1           Termination.  This Agreement and the transactions contemplated may
be terminated in the following instances:


 
(a)
by Buyer or Seller in accordance with Article 4.6 concerning Remedies for Title
Defects and Article 4.7 Remedies for Environmental Defects;



 
(b)
by Buyer if the conditions set forth in Article 5.1 and/or Article 7.3 are not
satisfied in all

material respects or waived prior to the Closing, and notwithstanding any other
provisions of   this Agreement to the contrary, by Buyer if the Buyer is not in
default hereunder and the Closing has not occurred on or before October 8, 2007;


 
(c)
by Seller if the conditions set forth in Article 5.2 and/or Article 7.2 are not
satisfied in all material respects or waived prior to the Closing Date, and
notwithstanding any other provisions of this Agreement to the contrary, by the
Seller if the Seller is not in default hereunder and the Closing has not
occurred on or before October 8, 2007; or



(d)           by the mutual written agreement of Buyer and Seller


8.2           Remedies.  If Closing does not occur on the Closing Date, as that
may be extended by Seller and Buyer hereunder, due to Seller's breach of the
terms of this Agreement, then Buyer may either declare this Agreement terminated
and of no further force or effect and receive the prompt return of the Deposit
or seek specific performance of this Agreement. If Closing does not occur due to
Buyer's breach of the terms of this Agreement, Seller may declare this Agreement
terminated and of no further force or effect and retain the Deposit as
liquidated damages and not as a penalty for such breach. It is agreed that
actual damages would be difficult to ascertain and that the amount of the
liquidated damages is reasonable. Upon termination of this Agreement, Seller
shall be free immediately to enjoy all rights of ownership of the Properties and
to sell, transfer, encumber or otherwise dispose of the Properties to any party
without any restriction under this Agreement.










ARTICLE 9
DISCLAIMER


ANY ASSIGNMENT AND BILL OF SALE EXECUTED PURSUANT HERETO SHALL BE EXECUTED
WITHOUT ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION AS TO THE
MERCHANTABILITY OF ANY OF THE WELLS OR EQUIPMENT OR THEIR FITNESS FOR ANY
PURPOSE, AND WITHOUT ANY OTHER EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION
WHATSOEVER EXCEPT AS EXPRESSLY SET FORTH IN SAID ASSIGNMENT AND BILL OF
SALE.  IT IS UNDERSTOOD AND AGREED THAT BUYER SHALL HAVE INSPECTED THE PROPERTY
AND PREMISES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL
CONDITION, BOTH SURFACE AND SUBSURFACE, AND THAT BUYER SHALL ACCEPT ALL OF THE
SAME IN THEIR “AS IS, WHERE IS” CONDITION.  IN ADDITION NEITHER, SELLER, NOR
SELLER’S REPRESENTATIVE (SUMMIT PETROLEUM LLC), MAKES ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY
DATA, INFORMATION OR MATERIALS HERETOFORE OR HEREAFTER FURNISHED BUYER IN
CONNECTION WITH THE PROPERTIES, OR AS TO THE QUALITY OR QUANTITY OF HYDROCARBON
RESERVES (IF ANY) ATTRIBUTABLE TO THE PROPERTIES OR THE ABILITY OF THE
PROPERTIES TO PRODUCE HYDROCARBONS.  ANY AND ALL SUCH DATA, INFORMATION AND
OTHER MATERIALS FURNISHED BY SELLER AND SELLER’S REPRESENTATIVE IS PROVIDED
BUYER AS A CONVENIENCE AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT
BUYER’S SOLE RISK.  BUYER EXPRESSLY WAIVES THE PROVISIONS OF CHAPTER XVII,
SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63, INCLUSIVE (OTHER THAN SECTION
17.555, WHICH IS NOT WAIVED), VERNON’S TEXAS CODE ANNOTATED BUSINESS AND
COMMERCE CODE (THE “DECEPTIVE TRADE PRACTICES ACT”).


 
Page 13of 18

--------------------------------------------------------------------------------

 


ARTICLE 10
ASSUMPTIONS AND INDEMNIFICATION


10.1 BUYER’S ASSUMPTION AND INDEMNIFICATION; POTENTIAL THIRD PARTY
LIABILITIES.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, BUYER AGREES UPON
THE OCCURRENCE OF CLOSING (I) TO ASSUME, AND TIMELY PAY AND PERFORM, ALL DUTIES,
OBLIGATIONS AND LIABILITIES RELATED TO THE OWNERSHIP AND/OR OPERATION OF THE
PROPERTIES, INSOFAR AND ONLY INSOFAR AS SUCH DUTIES, OBLIGATIONS AND LIABILITIES
ARISE AND ARE ATTRIBUTABLE TO PERIODS FROM AND AFTER THE EFFECTIVE TIME AND
LIMITED (AND ATTRIBUTABLE) TO THE INTERESTS INTHE PROPERTIES ASSIGNED TO BUYER
BY SELLER (COLLECTIVELY, THE ASSUMED LIABILITIES) INCLUDING , WITHOUT
LIMITATION, THOSE ARISING UNDER THE CONTRACTS AND AGREEMENTS DESCRIBED IN
ARTICLE 2.2, AND (II) TO INDEMNIFY AND HOLD SELLER, ITS RELATED ENTITIES AND
AFFILIATES, AND THE DIRECTORS, OFFICERS , EMPLOYEES CONSULTANTS AND AGENTS OF
SUCH PARTIES, RESPECTIVELY HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS,
ACTIONS, LIABILITIES, LOSSES, DAMAGES, COSTS OR EXPENSES (INCLUDING COURT COSTS
AND ATTORNEYS’ FEES) OF ANY KIND OR CHARACTER ARISING OUT OF OR OTHERWISE
RELATING TO THE ASSUMED LIABILITIES. IN CONNECTION WITH (BUT NOT IN LIMITATION
OF) THE FOREGOING, BUT SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT, IT IS
SPECIFICALLY UNDERSTOOD AND AGREED THAT ASSUMED LIABILITIES SHALL INCLUDE ALL
OBLIGATIONS TO PROPERLY PLUG AND ABANDON, OR RE-PLUG AND RE-ABANDON, ANY WELLS
PRODUCING, SHUT-IN, OR DRILLED ON OR AFTER THE EFFECTIVE DATE AND LOCATED ON THE
PROPERTIES. HOWEVER, EXCEPT FOR BUYER’S OBLIGATIONS SET FORTH UNDER ARTICLE
10.3, BUYER SHALL NOT INDEMNIFY OR HOLD SELLER HARMLESS FOR CLAIMS, COSTS,
EXPENSES AND LIABILITIES INCURRED BY SELLER WITH RESPECT TO THE SALE OF THE
PROPERTIES TO BUYER, OR THE NEGOTIATIONS LEADING TO SUCH SALE, OR THOSE THAT
RESULT FROM OR ARE ATTRIBUTABLE TO ANY REPRESENTATION OF SELLER CONTAINED IN
THIS AGREEMENT BEING UNTRUE OR A BREACH OF ANY WARRANTY OR COVENANT OF SELLER
CONTAINED IN THIS AGREEMENT.


10.2 LIMITATIONS ON DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY EXEMPLARY,
PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES
OF  ANY OTHER PARTY ARISING OUT OF OR RELATING TO, IN ANY MANNER, THIS
AGREEMENT, THE TRANSACTION CONTEMPLATED HEREUNDER, OR THE PROPERTIES; PROVIDED,
HOWEVER THAT THIS WAIVER SHALL NOT AFFECT OR RELEASE ANY CLAIMS OF THIRD PARTIES
(BEING PERSONS, ENTITIES OR GOVERNMENTAL AUTHORITIES WHO ARE NOT THE BUYER AND
NOT THE SELLER) FOR WHICH A PARTY IS OBLIGATED TO INDEMNIFY THE OTHER UNDER THIS
AGREEMENT.




10.3  Assumption and Indemnification of Environmental Matters. Buyer agrees
and acknowledges that (i) it has had, or prior to the Closing will have access
to and the opportunity to inspect the Properties for all purposes, including
without limitation, for the purposes of detecting the presence of hazardous or
toxic substances, pollutants or other contaminants, environmental hazards,
naturally occurring radioactive materials (NORM) and produced water
contamination of the surface and/or subsurface, (ii) it has, or prior to the
Closing will have, satisfied itself as to the physical and environmental
condition of the Properties, both surface and subsurface, and their method of
operation and except as set forth herein, agrees to accept an assignment of the
Properties at Closing on an “AS IS, WHERE IS” BASIS, “WITH ALL FAULTS”,  and
(iii) in making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Buyer has relied solely on the basis of its
own independent investigation of the Properties and the records related thereto.
 
 
Page 14of 18

--------------------------------------------------------------------------------

 
 
UPON CLOSING, BUYER HEREBY ASSUMES AND SHALL BE RESPONSIBLE FOR AND AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITY OR LOSSES, (INCLUDING, WITHOUT LIMITATION, LOSSES FROM DAMAGE TO
PROPERTY, ALLEGED GROUNDWATER CONTAMINATION, INJURY TO OR DEATH OF PERSONS OR
OTHER LIVING THINGS, NATURAL RESOURCE DAMAGES, CERCLA RESPONSE COSTS,
ENVIRONMENTAL REMEDIATION AND RESTORATION COSTS OR FINES) OR PENALTIES ARISING
OUT OF OR ATTRIBUTABLE TO, IN WHOLE OR IN PART BY A VIOLATION OF, FAILURE TO
FULFILL DUTIES IMPOSED BY OR INCURRENCE OF LIABILITY UNDER ANY COMMON LAW
RELATING TO HUMAN HEALTH, SAFETY OR THE ENVIRONMENT OR ANY ENVIRONMENTAL LAWS
(AN “ENVIRONMENTAL MATTER”) OCCURRING AT ANY TIME BEFORE, AT OR AFTER THE
EFFECTIVE TIME WITHOUT REGARD TO THE SOLE, PARTIAL OR CONCURRENT NEGLIGENCE,
STRICT LIABLITY OR OTHER FAULT OF THE SELLER, REGARDLESS OF WHEN THE EVENTS THAT
CAUSED SUCH CONDITION TO EXIST OR THE OBLIGATION TO ARISE,  PROVIDED, HOWEVER,
THAT SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE BUYER FROM AND AGAINST
ANY AND ALL LOSSES RESULTING FROM ANY ENVIRONMENTAL MATTER OCCURRING AT ANY TIME
PRIOR TO THE EFFECTIVE TIME TO THE EXTENT THAT SUCH LOSSES RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER OR THAT HAVE BEEN ASSERTED IN A
THIRD-PARTY LAWSUIT OR ADMINISTRATIVE PROCEEDING OR ORDER THAT IS FILED, ISSUED
OR COMMENCED AGAINST SELLER OR HAS BEEN DOCUMENTED BY BUYER TO SELLER IN WRITING
ON OR BEFORE THE CLOSING DATE.




10.4   Occasional Sale.  Since this transaction is an isolated or occasional
sale, no tax will be collected from Buyer. If, however, this transaction is
later deemed to be other than an occasional sale, Buyer agrees to be
responsible, and shall indemnify and hold Seller harmless, for any and all sales
or transfer taxes or fees (including related penalty, interest or legal costs)
due by virtue of this transaction on the Properties assigned and conveyed, and
the Buyer shall remit such sales or transfer taxes at that time. Seller and
Buyer agree to reasonably cooperate with each other in demonstrating that the
requirements for an occasional or isolated sale or any other sales tax exemption
have been met.




ARTICLE 11
ARBITRATION AND MEDIATION


In case of a disagreement between the Parties to this Agreement as to any right,
obligation, term or provision hereof or involving a total disputed amount or
claim(s) equal to or greater than $25,000.00, the Parties shall make an earnest
effort to settle such disagreement to their mutual satisfaction.  If any such
dispute regarding this Agreement cannot be reconciled by the Parties to this
Agreement, then any Party may provide notice to the other specifying with
particularity the items of disagreement and a request that the matter be
resolved by mediation.  Such notice shall include the name of a mediator
acceptable to the Party requesting mediation.  If the dispute is not resolved by
mediation to the satisfaction of the Parties, or if the Parties are unable to
agree upon a mediator, within thirty (30) days after receipt of such written
notice, then any such dispute shall be settled by arbitration and the results of
such arbitration shall be binding upon all Parties to this Agreement in all
respects as set forth below. Arbitration may be initiated by written notice from
any Party to this Agreement to the other that the previously noticed dispute has
not been resolved by mediation and is being submitted to arbitration under the
terms of this Agreement.  A single arbitrator shall be chosen by the Parties to
the dispute by submitting names of eleven (11) arbitrators experienced in the
area of the dispute from a listing of twenty (20) arbitrators supplied by the
American Arbitration Association.  Said selection by both Parties shall take
place within ten (10) days after the Parties have received the listing from the
American Arbitration Association.  The lists of the Parties shall be compared
and the first name to appear on both lists shall be the arbitrator of the
dispute.  Should either Party fail or refuse to submit a list of eleven
arbitrators then the other Party shall select an arbitrator who shall be the
sole arbitrator and shall resolve the dispute as set out herein.  All
arbitrators shall be individuals who have had prior experience in oil and gas
exploration and production and shall function as independent and neutral
arbitrators.  In the selection of arbitrators, the Parties shall take into
consideration the nature of the matter submitted for arbitration.  (Thus, for
example, professional engineers should be selected to arbitrate issues which are
primarily engineering in nature and accountants who are members of the Council
of Petroleum Accountants Societies should be selected to arbitrate matters which
are primarily accounting in nature.)  Arbitrations under this paragraph shall be
conducted under the Texas Arbitration Statute (Vernon’s Ann. Tex. Civ. St. Arts.
224 to 238-6) and shall apply Texas law.  All matters concerning the conduct of
the arbitrators shall be governed by the provisions of the American Arbitration
Association.  No dispute related to this Agreement shall be brought before any
court of law or equity; however, judgment upon the award or decision rendered by
the arbitrators may be entered in any court having jurisdiction.


 
Page 15of 18

--------------------------------------------------------------------------------

 


ARTICLE 12
MISCELLANEOUS


12.1                      Notices.  All notices required or permitted under this
Agreement shall be in writing, and any notice hereunder shall be deemed to have
been made when delivered whether by: (i) hand; (ii) overnight delivery service;
(iii) telecopy; (iv) electronic or (v) first class certified mail, postage
prepaid, with return receipt requested, to the address as set forth
below.  Either party may, by written notice deliver to the other, change the
address to which notices shall be delivered.


  Legacy Reserves Operating LP
 
  303 West Wall, Suite 1600

 
  Midland, Texas 79702

 
Fax: (432) 684-3774

 
Phone: (432) 682-2516

 
kmcgraw@legacylp.com

 
Attention: Mr. Kyle A. McGraw



 
Summit Petroleum Management Corporation

 
550 West Texas, Suite 700

 
Midland, Texas 79701



 
Fax: (432) 682-9809

Phone:  (432) 682-9800
jbehrmann@summitpetroleumllc.com
Attention:  Mr. James J. Behrmann




12.2           Reservations and Exceptions.  Sale and purchase of the Properties
is made subject to all reservations, exceptions, limitations, contracts and
other burdens or instruments which are of record or of which Buyer has actual or
constructive notice, including any matter included or referenced in the
materials made available by Seller to Buyer.


12.3           Entire Agreement.  This instrument states the entire agreement
between Buyer and Seller and supersedes all other agreements, either written or
oral, between Seller and Buyer concerning the sale and purchase of the
Properties.  This Agreement may be supplemented, altered, amended, modified or
revoked in writing only, signed by all of the parties.  No material
representation, warranty, covenant, agreement, promise, inducement or statement,
whether oral or written, has been made by Seller or Buyer and relied upon by the
other that is not set forth in this Agreement or in the instruments referred to
herein, and neither Seller nor Buyer shall be bound by or liable for any alleged
representation, warranty, covenant, agreement, promise, inducement or statement
not so set forth.
 
 
Page 16of 18

--------------------------------------------------------------------------------

 
 
12.4           Survival.  All representations, warranties and covenants made
herein by Buyer and Seller shall be continuing and shall be true and correct on
and as of the Closing Date with the same force and effect as if made at that
time and all such representations, warranties and covenants shall, subject to
the limitations set forth below, survive the Closing and deliverance of the
Assignment for a period of six (6) months.   Notwithstanding the foregoing, the
representations and warranties of Seller under Article 5.1(d) shall terminate
immediately upon Closing and any liability of Seller (or any party claimed to be
liable by, through or under Seller) for damages, losses or costs alleged to
arise from the breach, falsity, failure or violation of the representations and
warranties under Article 5 shall be limited to the allocated Purchase Price for
the affected Property or Properties.


12.5           Assignability.  This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and assigns;
provided, however, neither Buyer or Seller may, prior to the Closing, assign its
rights or delegate its duties or obligations under this Agreement without the
prior written consent of the other party.


12.6           Publicity.   Seller and Buyer shall consult with each other with
regard to all publicity and other releases at or prior to the Closing concerning
this Agreement and the transaction contemplated hereby and except as required by
applicable law or other applicable rules or regulations of any governmental body
or stock exchange, neither party shall issue any publicity, public notice
concerning the Purchase Price or other release without the prior written consent
of the other party.


12.7           Further Assurance.  After Closing each of the parties shall
execute, acknowledge and deliver to the other such further instruments, and take
such other actions as may be reasonably necessary to carry out the provisions of
this Agreement.  However, Buyer shall assume all responsibility for notifying
the purchaser of oil and gas production from the Properties, and such other
designated persons who may be responsible for disbursing payments for the
purchase of such production, of the change of ownership of the
Properties.  Seller shall take all actions necessary to effectuate the transfer
of such payments to Buyer as of the Effective Time.


12.8           Destruction.  For a period of five (5) years after the Closing
Date (or for such longer period as may be required by law or governmental
regulation), Buyer shall not intentionally destroy or give up possession of any
original or final copy of the documents delivered by Seller to Buyer hereunder
without first offering Seller the opportunity (by delivery of written notice to
Seller), at Seller’s expense (without any payment to Buyer), to obtain such
original or final copy or a copy thereof.


12.9           Headings.  The headings are for guidance only and shall have no
significance in the interpretations of this Agreement.


12.10                      Counterpart Execution.  This Agreement may be
executed by Buyer and Seller in any number of counterparts, no one of which need
be executed by all parties.  Each of such counterparts shall be deemed an
original instrument, and all counterparts shall together constitute but one and
the same instrument.  This agreement shall become operative when each party has
executed at least one counterpart. The return of executed documents by facsimile
or electronic transmission shall be effective between the parties and shall be
followed by the return of executed originals.


12.11                      Severance.  If any provision of this Agreement shall
be determined void, illegal or unenforceable, all of the other provisions of
this Agreement shall remain in full force and effect, and the provision or
provisions that are determined to be void, illegal or unenforceable shall be
limited so that they shall remain in effect to the extent permitted by law.


12.12          Relationship of the Parties.   This Agreement does not create and
shall not be construed to create a partnership, association, joint venture or a
fiduciary relationship of any kind or character between any parties to this
Agreement (including one individual Seller to another Seller or Seller to Buyer)
and shall not be construed to impose any duty, obligation or liability arising
from such a relationship by or with respect to any party to this Agreement.


12.13                      No Third-Party Beneficiaries.  This Agreement is not
intended to confer upon any person not a party hereto any rights or remedies
hereunder, and no person other than the parties hereto is entitled to rely on
any representation, covenant or agreement contained herein.
 
 
Page 17of 18

--------------------------------------------------------------------------------

 
 
12.14     Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO CONFLICT OF LAWS.  THE PARTIES
AGREE THAT ANY LITIGATION RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT MUST
BE BROUGHT BEFORE AND DETERMINED BY A COURT OF COMPETENT JURISDICTION IN MIDLAND
COUNTY, TEXAS.
 
12.15   Audit Rights.
 
Seller agrees to make available to Buyer prior to and for a period of twelve
months following Closing any and all existing information and documents in the
possession of Seller that Buyer may reasonably require to comply with Buyer’s
tax and financial reporting requirements and audits.  Without limiting the
generality of the foregoing, Seller will use its commercially reasonable efforts
after execution of this Agreement and for twelve months following Closing to
cooperate with the independent auditors chosen by Buyer (“Buyer’s Auditor”) in
connection with their audit of any annual revenue and expenses statements of the
Assets that Buyer or any of its Affiliates requires to comply with their tax and
financial reporting requirements, and their review of any interim quarterly
revenue and expense statements of the Assets that Buyer requires to comply with
such reporting requirements.  Buyer’s cooperation will include (i) such
reasonable access to Seller’s employees who were responsible for preparing the
revenue and expense statements and work papers and other supporting documents
used in the preparation of such financial statements as may be required by
Buyer’s Auditor to perform an audit in accordance with generally accepted
auditing standards, and (ii) delivery of one or more customary representation
letters (in substantially the form previously approved by Seller and Buyer) from
Seller to Buyer’s Auditor that are requested by Buyer to allow such auditors to
complete an audit (or review of any interim quarterly financials), and to issue
an opinion that in Buyer’s experience is acceptable with respect to an audit or
review of those revenue and expense statements required pursuant to this
Section.  Buyer will reimburse Seller, within three (3) business days after
demand therefore, for any reasonable out-of-pocket and overhead costs with
respect to any costs incurred by Seller in complying with the provisions of this
Section 12.15.


12.16  Board Approval.      This Agreement is expressly subject to Buyer
obtaining approval of the board of directors of its general partner, which
approval shall be obtained on or before August 31, 2007.  In the event Buyer
does not notify Seller of such board approval on or before 5:00 pm Central
Standard Time, August 31, 2007, this Agreement shall terminate and be of no
further force and effect.


EXECUTED this 28th day of August, 2007.



 
SELLER:
 
SUMMIT PETROLEUM MANAGEMENT CORPORATION
         
 
By:
/s/ Dennis R. Johnson       Dennis R. Johnson       President & CEO          

  SUMMIT PETROLEUM LLC          
 
By:
/s/ Dennis R. Johnson       Dennis R. Johnson       President & CEO          

 

 
BUYER:
 
LEGACY RESERVES OPERATING LP, a
Delaware limited partnership
BY: Legacy Reserves Operating GP LLC, its
general partner
By: Legacy Reserves LP, its sole member
By: Legacy Reserves GP, LLC, its general partner 
         
 
By:
/s/ Kyle A. McGraw       Kyle A. McGraw       Executive Vice President Business
Development and Land          

 
 
Page 18of 18

--------------------------------------------------------------------------------

 
 
 